Citation Nr: 0414105	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  97-33 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, 
dysthymic disorder, major depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


REMAND

In a July 2002 decision, the Board of Veterans' Appeals (the 
Board) denied the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder, dysthymic disorder, major 
depression, and anxiety disorder.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  The parties filed a Joint Motion for Partial Remand 
in October 2003.  In an October 2003 Order, the CAVC vacated 
the Board's decision and remanded for readjudication 
consistent with the Motion.

Accordingly, in light of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003), this 
case is hereby REMANDED for the following action:

1.  Issue a VCAA letter to the veteran.

2.  Comply with the order of the Court.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




